                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CLARA P. HAWKINS,

             Plaintiff,

v.                                                     CV No. 18-778 CG/KRS

UNITED STATES AIR FORCE,

             Defendant.


             ORDER VACATING TRIAL AND PRETRIAL CONFERENCE

      THIS MATTER is before the Court upon review of the record and notice that this

matter has settled. See (Doc. 63).

      IT IS HEREBY ORDERED that the pretrial conference set for January 21, 2020

at 2:00p.m., and the Bench Trial scheduled to commence on February 4, 2020, at

9:00a.m., are VACATED.

      IT IS SO ORDERED.


                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
